            Case 1:21-cv-00254-KPF Document 1 Filed 01/12/21 Page 1 of 9




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 282-7878
csanders@barshaysanders.com
Our File No.: 119601

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
                                 NEW YORK DIVISION



 David Friedman, individually and on behalf of all
 others similarly situated,                              Case No:

                                          Plaintiff,     CLASS ACTION COMPLAINT

                          v.
                                                         JURY TRIAL DEMANDED
 Tenaglia & Hunt, PA,

                                          Defendant.


       David Friedman, individually and on behalf of all others similarly situated (collectively
“Plaintiff”), by and through the undersigned counsel, complains, states and alleges against
Tenaglia & Hunt, PA (collectively “Defendant”), as follows:


                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).



                                 JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.


                                                  1
            Case 1:21-cv-00254-KPF Document 1 Filed 01/12/21 Page 2 of 9




       4.      At all relevant times, Defendant conducted business within the State of New York.


                                            PARTIES
       5.      Plaintiff David Friedman is an individual who is a citizen of the State of New
Jersey residing in Ocean County, New Jersey.
       6.      Plaintiff is a natural person allegedly obligated to pay a debt.
       7.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
       8.      On information and belief, Defendant Tenaglia & Hunt, PA, is a New Jersey
Professional Corporation with a principal place of business in New York, New York.



                THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
       9.      Congress enacted the FDCPA upon finding that debt collection abuse by third party
debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at 2 (1977)
reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
       10.     The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell v.
Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
       11.     To further these ends, “the FDCPA enlists the efforts of sophisticated consumers ...
as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the deterrent
effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85,
91 (2d Cir. 2008).
       12.     As such, the circumstances of the particular debtor in question have no bearing as
to the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,
Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that he
or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise, the
plaintiff consumer's actions or inaction in response to a communication from a debt collector are
irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).
       13.     Instead, “the test is how the least sophisticated consumer—one not having the



                                                 2
            Case 1:21-cv-00254-KPF Document 1 Filed 01/12/21 Page 3 of 9




astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.
          14.   If a debt collector's communication is “reasonably susceptible to an inaccurate
reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer Credit,
Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA if it is
“open to more than one reasonable interpretation, at least one of which is inaccurate,” or if the
communication “would make the least sophisticated consumer uncertain as to her rights.” Clomon
v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.
          15.   The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only be
considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63 (2d
Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt collector.
Id.



                                  FACTUAL ALLEGATIONS
          16.   Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          17.   Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          18.   The principal purpose of Defendant's business is the collection of such debts.
          19.   Defendant uses the mails in its debt collection business.
          20.   Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
          21.   Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
          22.   The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
          23.   The alleged Debt does not arise from any business enterprise of Plaintiff.
          24.   The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).




                                                  3
           Case 1:21-cv-00254-KPF Document 1 Filed 01/12/21 Page 4 of 9




        25.        At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
        26.        At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
        27.        In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by calls to
Plaintiff's telephone.
        28.        In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letters
including the letter dated June 24, 2020 (the “Letter”). (A true and accurate copy is annexed hereto
as Exhibit 1).
        29.        The Letter was the initial written communication Plaintiff received from Defendant
concerning the alleged Debt.
        30.        The Letter conveyed information regarding the alleged Debt.
        31.        The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
        32.        The Letter was received and read by Plaintiff.
        33.        15 U.S.C. § 1692g protects Plaintiff's concrete interests. Plaintiff has the interest
and right to receive a clear, accurate and unambiguous validation notice, which allows a consumer
to confirm that he or she owes the debt sought to be collected by the debt collector. As set forth
herein, Defendant deprived Plaintiff of this right.
        34.        15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
        35.        Plaintiff's injury is “particularized” and “actual” in that the letter that caused the
injury was addressed and sent to Plaintiff specifically.
        36.        Plaintiff's injury is directly traceable to Defendant's conduct, because Defendant
sent the Letter.
        37.        A favorable judicial resolution of Plaintiff's case would redress Plaintiff's injury
with damages.
        38.        The deprivation of Plaintiff's rights will be redressed by a favorable decision herein.
        39.        Plaintiff has been misled by Defendant's actions.
        40.        Plaintiff justifiably fears that, absent this Court's intervention, Defendant will
continue to use abusive, deceptive, unfair and unlawful means in its attempts to collect the Debt.


                                                     4
           Case 1:21-cv-00254-KPF Document 1 Filed 01/12/21 Page 5 of 9




         41.     Plaintiff justifiably fears that, absent this Court's intervention, Defendant will
ultimately cause her unwarranted economic harm.
         42.     As a result of Defendant's conduct, Plaintiff was forced to hire counsel and
therefore has incurred damages including reasonable attorneys' fees in reviewing Plaintiff's rights
under the law and prosecuting this claim.
         43.     As a result of Defendant's conduct, Plaintiff's counsel was forced to expend time
and money to investigate the enforceability of the Debt.
         44.     Upon information and belief, Plaintiff can prove that all actions taken by Defendant
as described in this Complaint were taken willfully, with either the desire to harm Plaintiff with
knowledge that its actions would very likely harm Plaintiff, and/or with knowledge that its actions
were taken in violation of the law.
         45.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
         46.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.
         47.     15 U.S.C. § 1692e(3) prohibits a debt collector from using the false representation
or implication that any individual is an attorney or that any communication is from an attorney.
         48.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
         49.     A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
1692e.
         50.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at least one of which
is inaccurate.
         51.     A collection letter also violates 15 U.S.C. § 1692e if it is reasonably susceptible to
an inaccurate reading by the least sophisticated consumer.
         52.     The Letter is on the letterhead of the law firm Tenaglia & Hunt.
         53.     The Letter further states, “Our firm is outside counsel to Citibank, N.A. (Citibank,
N.A.”), and has been asked to contact you regarding the unpaid balance on the above refrenced
account (the “Account”).


                                                   5
           Case 1:21-cv-00254-KPF Document 1 Filed 01/12/21 Page 6 of 9




        54.     The least sophisticated consumer would likely assume that a law firm's letterhead
on a collection letter means that the letter is from the law firm.
        55.     The least sophisticated consumer would likely assume that a law firm's letterhead
on a collection letter means that the alleged Debt was assigned to the law firm.
        56.     The least sophisticated consumer would likely assume that a law firm's letterhead
on a collection letter means that the letter is from an attorney.
        57.     The least sophisticated consumer would likely assume that the attorney has been
genuinely involved in the review of Plaintiff's alleged Debt prior to the letter being sent.
        58.     The least sophisticated consumer would likely assume that the attorney has been
meaningfully involved in the review of Plaintiff's alleged Debt prior to the letter being sent.
        59.     The least sophisticated consumer would likely assume that the attorney has been
personally involved in the review of Plaintiff's alleged Debt prior to the letter being sent.
        60.     The least sophisticated consumer would likely assume that the attorney determined
that the letter should be sent.
        61.     As such, the least sophisticated consumer would likely feel threatened.
        62.     As such, the least sophisticated consumer would likely feel intimidated.
        63.     As such, the least sophisticated consumer would likely believe he or she would be
sued by Defendant.
        64.     As such, the least sophisticated consumer would likely believe he or she would be
sued by a law firm acting as a debt collector.
        65.     As such, the least sophisticated consumer would likely believe he or she would be
sued by Defendant if he or she did not pay the debt.
        66.     However, no attorney with Defendant sent the Letter to Plaintiff.
        67.     No attorney with Defendant was genuinely involved in the review of Plaintiff's
alleged Debt prior to the Letter being sent to Plaintiff.
        68.     No attorney with Defendant was meaningfully involved in the review of Plaintiff's
alleged Debt prior to the Letter being sent to Plaintiff.
        69.     No attorney with Defendant was personally involved in the review of Plaintiff's
alleged Debt prior to the Letter being sent to Plaintiff.
        70.     The Letter misleads consumers into believing that there was meaningful attorney
involvement in the collection of the debt.


                                                  6
             Case 1:21-cv-00254-KPF Document 1 Filed 01/12/21 Page 7 of 9




        71.     The Letter fails to provide any disclaimer such as “Please be advised that we are
acting in our capacity as a debt collector and at this time, no attorney with our law firm has
personally reviewed the particular circumstances of your account.” Greco v. Trauner, Cohen &
Thomas, LLP, 412 F.3d 360, 364 (2005).
        72.     The least sophisticated consumer would likely be misled to believe that an attorney
was genuinely involved in the review of Plaintiff's alleged Debt prior to the Letter being sent to
Plaintiff.
        73.     The least sophisticated consumer would likely be misled to believe that an attorney
was meaningfully involved in the review of Plaintiff's alleged Debt prior to the Letter being sent
to Plaintiff.
        74.     The least sophisticated consumer would likely be misled to believe that an attorney
was personally involved in the review of Plaintiff's alleged Debt prior to the Letter being sent to
Plaintiff.
        75.     The least sophisticated consumer would likely be misled to believe that an attorney
determined that the letter should be sent.
        76.     Defendant's conduct is a false representation made in connection with the collection
of the alleged Debt in violation of 15 U.S.C. § 1692e.
        77.     Defendant's conduct is a deceptive representation made in connection with the
collection of the alleged Debt in violation of 15 U.S.C. § 1692e.
        78.     Defendant's conduct is a false representation of the legal status of the alleged Debt
in violation of 15 U.S.C. § 1692e(2)(A).
        79.     Defendant's conduct is a false representation that the Letter was from an attorney
in violation of 15 U.S.C. § 1692e(3).
        80.     Defendant's conduct is a false implication that the Letter was from an attorney in
violation of 15 U.S.C. § 1692e(3).
        81.     Defendant's conduct is a false representation made in an attempt to collect the
alleged Debt in violation of 15 U.S.C. § 1692e(10).
        82.     Defendant's conduct is a is a deceptive means in an attempt to collect the alleged
Debt in violation of 15 U.S.C. § 1692e(10).
        83.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A),
1692e(3) and 1692e(10) and is liable to Plaintiff therefor.


                                                  7
           Case 1:21-cv-00254-KPF Document 1 Filed 01/12/21 Page 8 of 9




                                      CLASS ALLEGATIONS
        84.     Plaintiff brings this action individually and as a class action on behalf of all persons
similarly situated in the State of New York.
        85.     Plaintiff seeks to certify the following class:
        86.     All consumers to whom Defendant sent a collection letter substantially and
materially similar to the Letter sent to Plaintiff, which Letter was sent on or after a date one year
prior to the filing of this action to the present.
        87.     This action seeks a finding that Defendant's conduct violates the FDCPA, and asks
that the Court award damages as authorized by 15 U.S.C. § 1692k.
        88.     The Class consists of more than thirty-five persons.
        89.     Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action
is superior to other available methods for the fair and efficient adjudication of this controversy.
        90.     The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests. Defendant
has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.
        91.     Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues raised
by this action will not require extended contact with the members of the Class, because Defendant's
conduct was perpetrated on all members of the Class and will be established by common proof.
Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection
laws.


                                           JURY DEMAND
        92.     Plaintiff hereby demands a trial of this action by jury.




                                                     8
        Case 1:21-cv-00254-KPF Document 1 Filed 01/12/21 Page 9 of 9




                                   PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests judgment be entered as follows:

                a. Certifying this action as a class action; and
                b. Appointing Plaintiff as Class Representative and Plaintiff's attorneys as
                Class Counsel;
                c. Finding Defendant's actions violate the FDCPA; and
                d. Awarding Plaintiff statutory damages in the amount of $1,000.00 as
                provided under 15 U.S.C. § 1692k(a)(2)(A); and
                e. Awarding Plaintiff actual damages in an amount to be determined at trial as
                provided under 15 U.S.C §1692k(a)(1); and
                f. Awarding Plaintiff's the costs of this action and reasonable attorneys' fees
                as provided under 15 U.S.C. § 1692k(a)(3); and
                g. Awarding Plaintiff such other and further relief that the Court determines is
                just and proper.

DATED: January 12, 2021


                                           BARSHAY SANDERS, PLLC

                                           By: _/s/ Craig B. Sanders
                                           Craig B. Sanders, Esquire
                                           100 Garden City Plaza, Suite 500
                                           Garden City, New York 11530
                                           Tel: (516) 203-7600
                                           Fax: (516) 706-5055
                                           csanders@barshaysanders.com
                                           Attorneys for Plaintiff
                                           Our File No.: 119601




                                              9
